United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dodge City, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-317
Issued: June 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2012 appellant, through his attorney, filed a timely appeal of a
November 1, 2012 Office of Workers’ Compensation Programs’ (OWCP) merit decision
denying his occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that his 2011
cervical condition and resulting surgery were causally related to factors of his federal
employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 10, 2006 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim alleging that he developed neck and right shoulder conditions from carrying his
mailbag in the performance of duty. He stated that he had developed spinal stenosis and right
rotator cuff tear.
Based on the November 6, 2006 report from Dr. Alexander Neel, a Board-certified
orthopedic surgeon, OWCP accepted appellant’s claim for sprain of the right shoulder and
rotator cuff as well as cervical spondylosis with myelopathy on December 11, 2006. Appellant
returned to regular work duties on January 7, 2008. He underwent an additional cervical
magnetic resonance imaging (MRI) scan on April 11, 2008 which demonstrated advance
spondylosis changes of the cervical spine.
On March 16, 2011 a cervical MRI scan demonstrated progression of moderate-to-severe
cervical spondylosis with multilevel central and neural foraminal stenosis. In a note dated
April 14, 2011, Dr. Nazih Mourfarrij, a Board-certified neurosurgeon, recommended a threelevel anterior cervical discectomy and fusion. He stated, “There is confusion as to whether his
case is workers’ compensation or not.” Dr. Mourfarrij diagnosed symptomatic degenerative disc
disease with deformation and compression of the spinal cord as well as headache and axial neck
pain due to degenerative disc disease.
OWCP requested additional information from appellant regarding his requested spine
surgery on April 19, 2011 and allowed 30 days for a response. On March 15, 2011 appellant
sought medical treatment due to incoordination and feeling light-headed. Dr. Ulices Perez-Feliz,
an internist, diagnosed spinal stenosis.
OWCP’s medical adviser reviewed the record on May 17, 2011 and opined that spinal
surgery was not established as medically appropriate. He reviewed Dr. Perez-Feliz’s note and
found no symptoms that were suggestive of a cervical spine myelopathy or radiculopathy. The
medical adviser reviewed Dr. Mourfarrij’s April 14, 2011 note and opined that there was
insufficient discussion of findings relevant to appellant’s cervical spine. He stated that
Dr. Mourfarrij did not include Spurling’s test, reverse Spurling’s test or other important tests in
cervical spinal cord or nerve root disease.
By decision dated June 17, 2011, OWCP denied appellant’s request for cervical spine
surgery and recurrence of disability. It found that he had not submitted sufficient medical
opinion evidence to establish that his current condition and requested surgery were causally
related to his accepted employment injuries.
Dr. Mourfarrij performed an anterior cervical discectomy and fusion at C4-5, C5-6 and
C6-7 on April 22, 2011.
Appellant requested a review of the written record by an OWCP hearing representative
on June 30, 2011. He testified at the oral hearing on October 11, 2011. Following the oral
hearing, Dr. Mourfarrij submitted a note dated September 20, 2011 stating, “In my expert
opinion, I believe that carrying mail for 28 years [h]as contributed to aggravating a preexisting

2

degenerative disc disease of the cervical spine. This led to severe symptoms, as well as MRI
[scan] findings, that necessitated a three-level anterior cervical discectomy and fusion.”
In a decision dated December 15, 2011, OWCP’s hearing representative found that
appellant had not met his burden of proof in establishing that his 2011 cervical condition and
surgery was causally related to his employment. He found that there was no rationalized medical
opinion evidence supporting appellant’s claim.
Counsel requested reconsideration on June 21, 2012 and submitted a report from Dr. Neel
dated May 9, 2012. Dr. Neel noted appellant’s work requirement of carrying a mailbag and
stated that wearing a loaded unilateral mail carrying bag caused the mail carrier to lift to one side
with a compensatory deviation of the neck away from the side on which the bag is worn. He
stated, “I believe that this constant strain of the muscles and carrying the neck in a laterally tilted
fashion could certainly lead to accelerated cervical arthritis and arthrosis which in turn can
certainly lead to foraminal encroachment and central stenosis.” Dr. Neel also noted that
appellant had no recreational activities which would contribute to these conditions or major neck
injuries.
By decision dated November 1, 2012, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.2 While OWCP is obligated to pay for treatment of employment-related
conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.3
In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on
OWCP’s authority being that of reasonableness.4 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.5 To be entitled to reimbursement of medical expenses, a claimant has the burden of
establishing that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition. Proof of causal relationship in a case such as this must include
2

5 U.S.C. § 8103; J.H., Docket No. 12-1950 (issued February 13, 2013).

3

Kenneth O. Collins, Jr., 55 ECAB 648 (2004).

4

See D.K., 59 ECAB 141 (2007).

5

Minnie B. Lewis, 53 ECAB 606 (2002).

3

supporting rationalized medical evidence.6 In order for a surgical procedure to be authorized, a
claimant must submit evidence to show that the surgery is for a condition causally related to an
employment injury and that it is medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.7
ANALYSIS
In order for a surgical procedure to be authorized, a claimant must submit evidence to
show that the surgery is for a condition causally related to an employment injury and that it is
medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment. The accepted conditions in this case are right shoulder strain rotator cuff and cervical
spondylosis with myelopathy in 2006. Prior to his request for cervical fusion surgery in 2011,
appellant last received medical treatment in 2008 for his cervical spine.
Dr. Perez-Feliz examined appellant on March 15, 2011 due to incoordination and
appellant’s feeling light-headed. He diagnosed spinal stenosis. Appellant underwent an MRI
scan in conjunction with this examination which demonstrated progression of moderate-to-severe
cervical spondylosis with multilevel central and neural foraminal stenosis.
Appellant’s attending physicians, Drs. Neel and Mourfarrij have offered opinions that
appellant’s current cervical condition was due to his employment duties and required cervical
fusion. Dr. Neel explained how carrying a mailbag could result in accelerated cervical arthritis
and arthrosis which in turn can certainly lead to foraminal encroachment and central stenosis.
Dr. Mourfarrij examined appellant and recommended a three-level anterior cervical discectomy
and fusion due to symptomatic cervical degenerative disc disease with deformation and
compression of the spinal cord as well as headache and axial neck pain due to degenerative disc
disease. He opined that carrying mail aggravated appellant’s preexisting degenerative disc
disease of the cervical spine necessitating the three-level anterior cervical discectomy and fusion.
OWCP’s medical adviser found on May 17, 2011 that spinal surgery was not established
as medically appropriate. He found that Dr. Perez-Feliz reported no symptoms that were
suggestive of a cervical spine myelopathy or radiculopathy. In regard to Dr. Mourfarrij’s notes,
the medical adviser opined that there was insufficient discussion of findings relevant to
appellant’s cervical spine. He stated that Dr. Mourfarrij did not include Spurling’s test, reverse
Spurling’s test or other important tests in cervical spinal cord or nerve root disease.
The Board finds that OWCP abused its discretion and that this case is not in posture for
decision. The Board finds that, as appellant has requested authorization for an elective spinal
surgery, has submitted medical opinion evidence opining that the surgery was causally related to
his accepted employment injury and as the medical adviser’s opinion was negative. The claims
examiner should refer the file for a second opinion evaluation.8 On remand, OWCP should
6

M.B., 58 ECAB 588 (2007).

7

R.C., 58 ECAB 238 (2006).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.10.c and d(1)(3) (September 2010).

4

request a second opinion report which contains a clinical history, results of a physical
examination, results of any diagnostic tests performed and a reasoned opinion regarding the
appropriateness of the proposed surgery and its relationship to the accepted work condition based
on the statement of accepted facts.9 Following this referral and any necessary further
development, OWCP shall issue a de novo decision on this issue.
CONCLUSION
The Board finds that the case is not in posture for decision as it requires additional
development of the medical opinion evidence.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision of the Board.
Issued: June 18, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id. at Chapter 2.819.10d(4).

5

